Citation Nr: 1129814	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-01 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for the low back disability.

2.  Entitlement to restoration of a 40 percent disability rating for service-connected low back disability, to include the question of propriety of a reduction in a disability rating to 20 percent disabling, for the period from September 1, 2007.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from February 1975 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board), in part, from January 2006 and June 2007 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The January 2006 rating decision denied an increased rating in excess of 40 percent for service-connected low back disability (lumbosacral strain with spondylosis) and denied TDIU.  

The June 2007 rating decision reduced the 40 percent rating assigned for the Veteran's low back disability from 40 percent to 20 percent, effective September 1, 2007.  

At the Veteran's request, a Decision Review Officer (DRO) took testimony from the Veteran at an April 2007 DRO hearing.  A transcript is of record.

In November 2009, the Board remanded the issues currently on appeal to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests regarding these issues, including the issuance of an additional notice letter to the Veteran, the procurement of records from the Social Security Administration (SSA), and the provision of a VA medical examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In the November 2009 remand, the Board noted that during the April 2007 DRO hearing the Veteran indicated his belief that his depression had worsened and asked for a new examination.  In the Introduction to the November 2009 remand, the Board indicated that the Veteran's contentions regarding his depression were equivalent to a claim for an increased rating for service-connected depression and referred the matter to the RO for all necessary development.  The record contains no indication that the RO took action regarding this increased rating claim.  In the interim period, the Veteran has indicated depression symptomatology potentially exceeding that associated with his current 30 percent disability rating; therefore, the Board again refers the claim for an increased rating to the RO for further development. 

The Veterans Law Judge who signed the November 2009 Remand is no longer employed with the Board.  Therefore, the undersigned Veterans Law Judge has been assigned to adjudicate the Veteran's claims.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire rating period under appeal, the Veteran's low back disability has been manifested by, at worse, flexion limited to 26 degrees. 

2.  For the entire rating period under appeal, the Veteran's low back disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

3.  At the time of the reduction, the evidence did not demonstrate improvement in the Veteran's low back disability sufficient to warrant the reduction of the 40 percent rating.

4.  The Veteran's low back disability is also productive of mild, but no more than mild, radiculopathy of the left lower extremity.


CONCLUSIONS OF LAW

1.  For the entire rating period under appeal, the schedular criteria for a rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2010).

2. The criteria for a restoration of a 40 percent disability rating for service-connected low back disability have been met from September 1, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2010)

3.  For the entire rating period under appeal, the criteria for a separate 10 percent rating, but no more than 10 percent, for radiculopathy of the left lower extremity (associated with the Veteran's service-connected low back disability) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.71a, Note (1) after Diagnostic Codes 5235-5343; 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the Board's favorable decision on the issue of restoration of the 40 percent rating for a service-connected low back disability, further assistance is unnecessary to aid the Veteran in substantiating this particular issue.  Even assuming that the VCAA is applicable to a rating reduction case (which is not an application for benefits filed by the Veteran, and which has its own set of procedural due process requirements), in this case, the Board is restoring the 40 percent rating; the Board is granting in full the benefit (restoration of 40 percent rating from September 1, 2007) sought on appeal.  As the Board will be denying an increased rating in excess of 40 percent for the low back disability for the entire rating period under appeal, a discussion of the duties to notify and assist regarding that particular issue follows.  

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in March 2010 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; the information regarding the assignment of ratings and effective dates required by Dingess, and the information required by Vazquez-Flores.  This notice was issued after the issuance of the rating decision from which the Veteran's claims arise.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the Court held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This was not done in this case.  However, subsequent to the issuance of the aforementioned notice letter, the RO re-adjudicated the Veteran's claims, as demonstrated by the February 2011 Supplemental Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing a fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) (holding that a statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision).  As the SSOC complied with the applicable due process and notification requirements for a decision, it constitutes a re-adjudication decision.  Accordingly, the provision of adequate notice followed by a re-adjudication "cures" any timing problem associated with notice or the lack of notice prior to an initial adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) (Mayfield II).

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA treatment records, private treatment records, and Social Security Administration (SSA) records to assist the Veteran with the claims.  Also, throughout the pendency of this appeal, as will be detailed following, the RO provided the Veteran with VA medical examinations in October 2005, December 2006, and June 2010.  As these examination reports were written after interviews with the Veteran and contained specific findings indicating the nature of the respective disabilities, and, when required, an opinion as to the etiology of a claimed disorder, the examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court held in Hart v. Mansfield, 21 Vet. App. 505 (2007), that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The Court recognized that if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.

Disabilities of the spine usually are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

VA also must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Rating Reduction Criteria

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. 
§ 3.105(e).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b), which provide that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344(c), however, specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that for ratings in effect for less than five years, reduction is warranted if the evidence shows improvement.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.
In this case, the 40 percent rating for the Veteran's service-connected low back disability was in effect for less than five years at the time of the reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) do not apply to this rating.

Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether the 40 to 20 percent reduction was proper in this case, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  Such after-the-fact evidence may not be used to justify an improper reduction.

Reduction/Restoration Increased Rating Analysis

Having reviewed the evidence of record, the Board finds that for the entire rating period under appeal the symptomatology of the Veteran's low back disability more nearly approximates the criteria for a 40 percent rating.  In an October 2004 VA medical examination report, forward flexion of the Veteran's lower back was to 80 degrees; however, the VA examiner noted that the Veteran first experienced pain at 15 degrees.  

In an October 2005 VA medical examination report, the VA examiner reported that the Veteran displayed 70 degrees of forward flexion of the thoracolumbar spine and, in a subsequent December 2006 VA medical examination report, the VA examiner noted that the Veteran displayed 60 degrees of forward flexion.  

At the December 2006 DRO hearing, the Veteran testified that, during the October 2005 and December 2006 VA medical examinations, the VA examiners did not have him repeat any of the range of motion testing.  He indicated that, had the VA examiners asked him to repeat the maneuvers required by the tests, his back would have "locked up."  

Subsequently, in a June 2010 VA medical examination report, the VA examiner reported that the Veteran displayed 60 degrees of forward flexion of the thoracolumbar spine with pain beginning at 46 degrees.  Upon repeated testing, pain was experienced at 26 degrees of forward flexion with flexion continuing to 60 degrees.

Having reviewed this evidence of record, the Board finds that, for the entire period under appeal, the Veteran's low back disability was manifested by symptomatology more nearly meeting the criteria required for a 40 percent rating, specifically forward flexion of the thoracolumbar spine limited to 30 degrees or less.  As noted above, in evaluating a disability, VA must consider pain on use of any part of the musculoskeletal system and any pain that results from repeated use.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  

In this instance, the October 2004 VA medical examination report, written within a year prior to filing of this claim for increase, indicated forward flexion of the spine with pain beginning at 15 degrees.  The Board finds this to be the functional equivalent of limitation of motion of the spine to 15 degrees.  Subsequently, in the most recent VA medical examination report, written in December 2010, the Veteran displayed forward flexion of the spine with pain beginning at 46 degrees upon initial testing and pain beginning at 26 degrees upon repeated testing.  The Board finds this to be the equivalent of limitation of motion of the spine to 26 degrees.  The Board notes that, in the October 2005 and December 2006 VA medical examination reports, the \VA examiners reported that the Veteran displayed forward flexion of the spine to 70 degrees and 60 degrees, respectively.  Yet, considering the December 2010 VA medical examination report, the Board does not find sufficient evidence to indicate that the Veteran's low back disability has actually improved since the October 2004 VA medical examination report.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that, for the entire rating period under appeal, the Veteran's low back disability has been manifested by symptomatology more nearly approximating the criteria for a 40 percent rating under Diagnostic Code 5242.  Therefore, the reduction of the rating from 40 percent to 20 percent was not proper, and the 40 percent rating is to be restored effective September 1, 2007.

The Board also finds that the Veteran is not entitled to a higher rating for a low back disability for the entire rating period under appeal.  The record contains no evidence, lay or medical, indicating that the Veteran's low back disability has been shown to be manifested by unfavorable ankylosis of the entire thoracolumbar spine, the criteria for the next higher 50 percent rating under Diagnostic Code 5242.  Moreover, the record contains no evidence indicating that the Veteran's low back disability has been manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, the criteria for the next higher sixty percent rating under Diagnostic Code 5243.  Therefore, the Board finds that the Veteran's current low back symptomatology does not more nearly approximate that required for a higher rating under either Diagnostic Code 5242 or 5243.  38 C.F.R. § 4.71a.

Separate Rating for Left Lower Peripheral Neuropathy

The Board also finds that the Veteran's low back disability has been productive of mild, but no more than mild, radiculopathy of the left lower extremity for the entire rating period under appeal.  In the December 2006 DRO hearing, the Veteran indicated that he experienced numbness in his leg from his outer left thigh to his knee, a disorder he stated was radiculopathy.  In a January 2010 VA medical examination report, a VA examiner diagnosed mild left L5-S1 nerve root radiculopathy, associated with degenerative disc disease of the lumbar spine.  

The Veteran has been diagnosed with degenerative disc disease since an October 2004 VA medical examination report.  In subsequent rating decisions, the Veteran's service-connected low back disability has been classified as a lumbosacral strain with spondylosis, a form of degenerative disc disease; therefore, the Veteran's service-connected disability includes a form of arthritis.

The January 2010 VA examiner was requested to provide an opinion as to whether it was at least as likely as not that the Veteran had a neurological disorder related to the service-connected low back disability (that includes arthritis).  Notwithstanding VA's adjudicative findings that arthritis is part of the Veteran's service-connected low back disability, a January 2010 VA medical examination report failed to recognize this fact, thus relying on an inaccurate factual assumption that degenerative disc disease was not part of the service-connected disability in formulating the requested opinion as to whether the neurological disorder was related to the service-connected low back disability, and resulted in the offering of an unsolicited opinion regarding the etiology of the Veteran's service-connected low back disability.  Nevertheless, the resulting opinion is somewhat favorable to the Veteran because the VA examiner concludes that the left L5-S1 nerve root radiculopathy was a result of the current degenerative disc disease of the lumbar spine.      

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Since the Veteran's in-service back injury, many VA examiners have found arthritic changes of the Veteran's spine and have reported that these changes resulted from the Veteran's service-connected low back disability.  Although the December 2010 VA examiner wrote a very thorough opinion as to why he did not find the arthritic changes to be related to the Veteran's service-connected low back disability, the Board notes that such changes have been reflected in the Veteran's disability ratings for many years.  For this reason, VA did not request that the December 2010 VA examiner offer an opinion as to the etiology of the arthritic changes, as they are assumed to result from the Veteran's service-connected low back disability, and have been adjudicated by VA to be a part of the service-connected low back disability.  

Therefore, as the previous VA examiners found that the arthritic changes resulted from the Veteran's service-connected low back disability, the Board will resolve all evidence in the Veteran's favor and continue to ascribe the arthritic changes to said disability.  As for the December 2010 VA examiner's other conclusions, as the VA examiner wrote a medical opinion indicating that the Veteran exhibits mild radiculopathy of the lower left extremity due to service-connected degenerative changes of the Veteran's lumbar spine, the Board finds that the Veteran has a radiculopathy disorder of the left lower extremity related to the service-connected low back disability.  

As the radiculopathy disorder is noted to be mild, the Board finds that the Veteran's overall radicular symptoms are consistent with mild incomplete paralysis of the sciatic nerve, warranting a separate 10 percent rating for the left leg under Diagnostic Code 8520 for the entire rating period under appeal.  38 C.F.R. § 4.124a.

The Board also finds that the preponderance of the medical evidence is against a rating in excess of 10 percent for the neurological impairment of the left lower extremity.  The Veteran has reported experiencing numbness of the left leg since the filing of the claim for an increased rating (for back disability).  At the April 2007 DRO hearing, the Veteran testified that he experienced some numbness in the outer left thigh, going down to his knee.  In the January 2010 VA medical examination report, the Veteran stated that he experienced occasional left leg numbness and tingling from the buttocks to the left lateral thigh above the knee.  After examination, the VA examiner diagnosed mild radiculopathy of the left lower extremity.  

The record contains no evidence indicating that the Veteran's current left leg radiculopathy is manifested by anything other than mild symptomatology.  The Board notes that, in the January 2010 VA medical examination report, the VA examiner also noted bilateral neurological decrease of sensation in the Veteran's lower extremities, especially at the feet.  The VA examiner, having reviewed the evidence in the claims file and performed a neurological examination, diagnosed the Veteran as having bilateral peripheral neuropathy, secondary to non-service-connected diabetes.  As the bilateral peripheral neuropathy is not related to a service-connected disability, there is no factual or medical basis for a separate rating for right lower extremity peripheral neuropathy.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided).  For these reasons, the Board finds that the evidence of record does not support an even higher rating of 20 percent rating for moderate symptoms of left leg radiculopathy, related to the Veteran's service-connected low back disability, under Diagnostic Code 8520, and does not support a finding of separate disability rating for right leg radiculopathy.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for either the Veteran's low back disability or the radiculopathy of the left lower extremity.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's low back disability has been manifested degenerative changes in the back and limitation of motion, including due to pain.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically contemplate ratings based on limitation of motion, including motion limited to orthopedic factors such as pain, weakness, and guarding (38 C.F.R. §§ 4.40, 4.45, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the low back to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the Veteran's low back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Veteran's radiculopathy of the left lower extremity has been manifested mild numbness of the left lower extremity.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically contemplate ratings based on mild neurological symptomatology, comparable to mild incomplete paralysis of the sciatic nerve.  In this case, comparing the Veteran's disability level and radiculopathy symptomatology to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

In the absence of exceptional factors associated with the Veteran's radiculopathy disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Id.


ORDER

A 40 percent rating assigned for service-connected low back disability is restored from September 1, 2007.

For the entire rating period under appeal, an increased rating in excess of 40 percent for a low back disability is denied.

A separate 10 percent rating for left lower extremity peripheral neuropathy is granted.


REMAND

The Veteran is seeking TDIU based on his current service-connected disabilities of low back disability (with radiculopathy) and depression.  
	
In TDIU claims, the Court has held that the duty to assist requires that VA obtain an examination, which includes an opinion on what effect a veteran's service-connected disabilities have on the ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  A review of the claims file does include such an opinion with respect to the Veteran's TDIU claim.  Because it appears that the Veteran is not currently working, the prudent and thorough course of action is to afford the Veteran an examination on remand, to ascertain the impact of his service-connected disabilities on his employability.

As noted in the Introduction, the Board referred the Veteran's claim for an increased rating for service-connected depression to the RO.  The record contains no indication that the RO took any action regarding this claim.  The claim for TDIU is intertwined with the claim for an increased rating for depression.  Therefore, as noted in the Introduction, the Board again refers the issue of increased rating for depression to the RO for development and adjudication.

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he provide sufficient information, and if necessary, authorization, to enable the AMC/RO to obtain any additional evidence pertinent to the claim for TDIU.  After securing the necessary authorizations for release of this information, the AMC/RO should seek to obtain copies of all records referred to by the Veteran not already on file. 

2.  The AMC/RO should schedule an appropriate VA examination(s) to determine the impact of the Veteran's service-connected disabilities (low back and depression) upon his employability.  An assessment of the Veteran's day-to-day functioning should be made.  The VA examiner should comment on the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities (low back and depression).  After reviewing the relevant documents in the claims file and examining the Veteran, the examiner should respond to the following:

Without regard to the Veteran's age or the impact of any non-service-connected disabilities, is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's service-connected disabilities render him unable to secure (obtain) or follow (maintain) substantially gainful employment?  

The examiner should offer a rationale for any opinion with reference to pertinent evidence.  The examiner should note and discuss the nature of the service-connected disabilities, the Veteran's history of sedentary employment in service and after service, and the nature of the Veteran's employment from which the Veteran resigned in June 2004.  

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the TDIU claim.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


